 Case 1:20-cr-00015-JPJ Document 59 Filed 06/24/21 Page 1 of 3 Pageid#: 307




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON

UNITED STATES OF AMERICA                  )
                                          )
V.                                        ) Case No. 1:20-cr-00015
                                          )
COLE CARINI                               )

     UNITED STATES’ UNOPPOSED MOTION TO CONTINUE SENTENCING
                            HEARING

       The United States, by counsel, moves this Court to continue the sentencing hearing

currently scheduled for 10:00 a.m. on June 25, 2021. At the sentencing hearing, the

government intends to offer testimony from Jack Barrow, Ph.D., who is the FBI Forensic

Examiner who examined items seized from Carini’s residence. Dr. Barrow has been

deployed to the country of Colombia to investigate a bombing that occurred on or about

June 15, 2021, and which targeted U.S. citizens. Dr. Barrow has been deployed since

shortly after the bombing occurred, but the government expected that he would be available

for Mr. Carini’s sentencing hearing on June 25th. As of today, however, it appears that Dr.

Barrow will not be available for the sentencing hearing because of his deployment to

Colombia and the associated obligations. Accordingly, the government respectfully moves

the Court to continue the sentencing hearing in this case.

       The government has conferred with John Stanford, counsel for Mr. Carini, and Mr.

Stanford has indicated that he does not object to a continuance.

       Date: June 24, 2021
                                          Respectfully submitted,

                                          DANIEL P. BUBAR
Case 1:20-cr-00015-JPJ Document 59 Filed 06/24/21 Page 2 of 3 Pageid#: 308




                                  Acting United States Attorney

                                  s/ Whitney D. Pierce
                                  Zachary T. Lee
                                  VSB No. 47087
                                  Whitney D. Pierce
                                  VSB No. 82520
                                  Assistant United States Attorneys
                                  U.S. Attorney’s Office
                                  180 West Main Street, Suite B19
                                  Abingdon, Virginia 24210
                                  276-628-4161
                                  276-628-7399 (fax)
                                  USAVAW.ECFAbingdon@usdoj.gov




                                    2
 Case 1:20-cr-00015-JPJ Document 59 Filed 06/24/21 Page 3 of 3 Pageid#: 309




                                   CERTIFICATE

      I hereby certify that I caused a true and correct copy of the foregoing to be filed

using CM/ECF which will deliver notice and a copy of such filing to counsel for the

defendant.

      DATE: June 24, 2021.

                                               s/ Whitney D. Pierce
                                               Whitney D. Pierce
                                               Assistant United States Attorney
